PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
The Regents of the University of California
Application No. 15/552,685
Filed: 22 Aug 2017
For SINGLE-CELL INTRACELLULAR NANO-PH PROBES
:
:
:
:	DECISION ON PETITION
:
:
:



This is a communication that serves to withdraw the holding of abandonment, sua sponte.

This application appeared to become abandoned for failure to submit an Appeal Brief within two-months of the filing of a Notice of Appeal, filed on February 9, 2022.  No extensions of time pursuant to 37 C.F.R. § 1.136(a) were received.  Accordingly, this application was thought to become abandoned on April 12, 2022 (April 9, 2022 fell on a Saturday).  A Notice of Abandonment was mailed on August 23, 2022.  

However, it is noted the Applicant remained in a position to obtain an extension of time to submit the Appeal Brief.

The electronic file has been reviewed and the following items have been located: 

an Appeal Brief and 
the fee associated with the filing of a five-month extension of time. 

Each of these items was received on September 6, 2022.  

Accordingly, the holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, so that the application may receive further processing in due course.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning the status of this application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.